Citation Nr: 1422855	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to July 29, 2010, for the award of service connection for lumbar spine degenerative disc disease with L4-5 nerve root impingement.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1967 to June 1971.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, granted service connection for PTSD and effectuated the award as of July 29, 2010.  In October 2011, the RO, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder; granted service connection for lumbar spine degenerative disc disease with L4-5 nerve root impingement; and effectuated the award as of July 29, 2010.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In his November 2012 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  In December 2013, the Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO.  In December 2013, the accredited representative informed the RO that the Veteran had permanently relocated to Arizona and requested that the scheduled Board hearing be postponed and rescheduled at a Regional Office in Arizona.  The requested videoconference hearing before a Veterans Law Judge has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge at the appropriate Arizona Regional Office.  Then provide the Veteran with a written hearing notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

